Title: To Benjamin Franklin from the Marquis de Lafayette, 22 January 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


a Paris le 22 Janvier 1782
Le marquis de Lafayette Scachant que Monsieur de francklain est un peut Incommodé le marquis de Lafayette n’aura pas lhonneur de le voir ce Soir, Il prie Monsieur de francklain de lui mander si le poura voir demain a midy il Sy rendra sans manquer.
 
Addressed: A Monsieur / Monsieur de francklain / Ministre des Provinces unies / De Lamerique / a Passy
Notation: Le Marquis de Lafayette 22. Janr. 1782.
